— Order, Supreme Court, New York County (George Bundy Smith, J.), entered September 19, 1984, which denied plaintiff’s motion for a preliminary injunction and granted defendants’ cross motion to dismiss the complaint, affirmed, without costs or disbursements.
The sponsor cooperative corporations’ refusal to consent to any assignment of subscription rights is an insurmountable bar to plaintiff’s action for specific performance of the parties’ otherwise enforceable contract for the assignment of defendant’s rights under the subscription agreement. Plaintiff’s claim of waiver of the subscription agreement’s nonassignment clause is belied by the record. Nor is there any merit to plaintiff’s argument that the said prohibitory clause is unenforceable against the assignee, even though the sponsor/cooperative corporation refuses to consent to any assignment, in the absence of express language therein rendering an assignment without such consent void. The clause is clear and unambiguous. Moreover, by specifically providing in their own agreement for a refund of the $1,000 down payment advanced by defendant in plaintiff’s behalf in the event the sponsor/cooperative corporation refused to consent, the parties implicitly recognized the clause’s enforceability. Concur — Sullivan, J. P., Ross, Asch and Kassal, JJ.